PER CURIAM.
This appeal arises from six cases instituted in the Courts of Common Pleas of Orangeburg and Calhoun Counties, the two Bookhart cases in Orangeburg County and the four Moss actions in Calhoun County. By consent of counsel and with the approval of this Court, only the complaints in the Bookhart case, the James M. Moss and the E. C. Moss cases are incorporated in the record, it appearing that the complaints in the other cases are substantially the same. The Bookhart case and the James M. Moss case were heard (on Demurrer) by Judge Henderson, it appearing that there was no Circuit Judge in the First Circuit at that time and; the demurrers in the other cases by Judge Brailsford, Resident Judge. The demurrers were identical and were sustained in .each instance for failure to state causes of action.
The actions all seek to enjoin the respondent, Central Electric Power Cooperative, Inc., from condemning a right-of-way across the lands of appellants for the' purpose of constructing an electric power transmission line.
Appellants note twelve exceptions in the record, but in their brief, state the appeal presents only two questions, namely: “The basic issues involved in these cases are: First, do any of the Complaints state facts from which it may reasonably be inferred that no public necessity exists for the construction of the proposed power line; and second, does the E. C. Moss et al., Complaint state facts from which it reasonably may be inferred that the proposed power line will be devoted to a private use.”
In our view the Circuit Decrees properly and adequately dispose of these questions in sustaining the several demurrers.
All exceptions are accordingly overruled. Let the orders dated Oct. 3, 1951 (by Judge Henderson) and Nov. 17, 1951 (by Judge Brailsford) be published as together constituting the affirming opinion of this Court in all of the cases.